Title: Benjamin Rush to Thomas Jefferson, 28 June 1811
From: Rush, Benjamin
To: Jefferson, Thomas


          
                  Dear Sir, 
                   
                     Philadelphia 
                     June 28th 1811
          
		   
		  
		  
		   
		  
		  
		  
		  
		   
		  I enclose you another Attempt to combat a greater enemy to the prosperity and liberties of the United states, than the fleets of Britain and the Armies of Bonaparte. It is intended to catch the eye of the Common people—upon the doors of School houses, Court houses and Churches.
			 For this purpose suppose it were republished in your state. 
		   
		   Bishop Madison would I have no doubt concur in it, for I know him to think humanely and piously upon this Subject.
          Health and friendship! from Dear Sir Yours truly
        